Citation Nr: 0510489	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for spherocytosis, subtype 
Band III.


REPRESENTATION

Veteran represented by:	Ohio Governor's Office of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1992 to January 
1996.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO) which denied the veteran's claim of entitlement to 
service connection for spherocytosis, subtype Band III.

In August 2000, the Board of Veterans' Appeals (the Board) 
remanded this case to the RO so that additional evidentiary 
and procedural development could be accomplished.  This was 
done, to the extent possible, and in November 2004 the RO 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim.  The case has been 
returned to the Board for further appellate action. 

Representation

The veteran is nominally represented by the Ohio Governor's 
Office of Veterans' Affairs (formerly the Ohio State Veterans 
Commission).  However, a review of the record does not 
indicate that that agency has assisted the veteran in any 
way.  
It appears that the veteran has not sought any other 
representation.  In any event, the veteran, who is a medical 
doctor, appears quite capable of advancing cogent argument on 
his own behalf.  Given the lengthy period of time that this 
case has percolated through the VA adjudication system, the 
Board sees no reason to delay resolution further by offering 
him the opportunity to secure another representative. 


FINDINGS OF FACT

1.  The medical and other evidence of record supports the 
conclusion that the veteran's spherocytosis, subtype Band III 
clearly and unmistakably existed prior to his military 
service.

2.  The medical and other evidence of record clearly and 
unmistakably supports the conclusion that the veteran's 
spherocytosis, subtype Band III did not increase in severity 
or chronically worsen during or due to his military service.


CONCLUSION OF LAW

Spherocytosis, subtype Band III was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for spherocytosis, 
subtype Band III.  His specific contentions will be addressed 
in the Board's analysis, below.

In the interest of clarity, the Board will review the 
applicable law and regulations, then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1998 statement of the case (SOC), an 
October 2003 SSOC, and the November 2004 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in April 
2002 and in June 2004 which were specifically intended to 
address the requirements of the VCAA.  
The April 2002 letter specifically informed the veteran that 
the evidence must show that he had a disease "that began in 
or was made worse during military service", which "is 
usually shown by medical records or medical opinions".  See 
the April 19, 2002 letter from the RO to the veteran, pages 
1, 2.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2002 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA was responsible for providing records held by any 
Federal agency. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In the April 2002 VCAA letter, the veteran was specifically 
requested to identify "the doctors who treated you when you 
were 15 years old, when you were in college and when you were 
in medical school."  He was further advised "[i]t's still 
your responsibility to support your claim with appropriate 
evidence."  See the April 19, 2002 letter, page 3.  A 
February 2004 letter requested that the veteran "should 
submit copies of any reports you have from Dr. [L.D.]."  The 
June 2004 letter instructed the veteran to provide 
information concerning his Reserve activities from 1985 to 
1992.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2002 letter included notice that the veteran should 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the June 2004 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  See the June 29, 
2004 letter from the RO to the veteran, page 2.  

The veteran's claim was readjudicated by the RO in November 
2004, prior to the expiration of the one-year period 
following the June 2004 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in November 1997.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Furnishing the veteran with VCAA 
notice prior to this initial adjudication was clearly an 
impossibility, since the VCAA was not enacted until November 
2000; VA's General Counsel has held that the failure to do so 
does not constitute error.  See VAOGCPREC 7-2004.  Subsequent 
to furnishing the veteran with VCAA letters in April 2002 and 
in June 2004, the RO readjudicated his claim in SSOCs in 
October 2003 and in November 2004.  Thus, any VCAA notice 
deficiency has been rectified.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The RO has 
obtained service medical records, as well as VA medical 
records.  A VA examination of the veteran was completed in 
April 2003.  There appear to be no post-service treatment 
records of the veteran available.  As noted above, letters 
were sent to the veteran in April 2002 and June 2004 
requesting specific information concerning pre-service 
medical treatment, to include any Reserve medical records.  
In May 2002, the veteran, although giving authorization "to 
contact any individual deemed necessary, civilian or 
military, regarding my case" added that "the physicians who 
evaluated me in my youth are either long retired or dead, and 
I have no idea how to obtain records."  He did not respond 
specifically to the June 2004 letter.  

It therefore appears that all available, pertinent evidence 
has been obtained.  
The veteran has identified no other evidence which is 
relevant to his claim.  No reasonable possibility exists that 
any further assistance would aid him in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his December 1998 substantive appeal that he did not want 
a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

VA regulations provide that a congenital or developmental 
abnormality is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein; 
VAOPGCPREC 82-90.

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004). 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-2003.

Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a). 

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).


Analysis

Preliminary matters

(i.)  The veteran's status as claimant-physician

The Board initially observes that a veteran is a medical 
doctor.  His opinions on medical matters are therefore 
entitled to some deference.  See 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also Pond v. West, 12 Vet. App. 341, 345 
(1999) [Board cannot ignore the medical opinion of a claimant 
who is a medical professional].  However, the Court went on 
to state:

This does not mean that the Board cannot consider the 
personal 
interest the appellant-expert has in his own case, but 
the Board 
is not free to ignore his opinion.  See Cartright v. 
Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest 
in the 
outcome of a proceeding "may affect the credibility of 
testimony, 
it does not affect competency to testify") [citations 
omitted].

(ii.)  The August 2000 Board remand

The Board will also address the RO's compliance with the 
August 2000 Board remand.  The bulk of the Board's remand was 
devoted to making sure that all medical records were 
obtained.  This appears to have been done, to the extent 
possible.  As was noted in the VCAA discussion, the veteran 
indicated, with respect to pre-service medical treatment, 
that such records were unavailable.  

The Board's remand requested the RO to obtain Reserve medical 
records pertaining to the veteran.  The RO's search for such 
records was unavailing, and the veteran did not respond to 
the June 2004 letter requesting information concerning his 
Reserve service.  The Court has held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  It appears that there are no 
Reserve records which can be located.  
The Board finds that VA has fulfilled its duty to assist the 
veteran in obtaining this possible evidence.  

The Board's  remand further called for a medical opinion, as 
follows: 

	4.  After completion of the above development and the 
resultant 
association with the claims file of any new evidence, 
and even 
if all records were not successfully obtained, the 
claims file, 
including the newly received records, should be forward 
to Dr. [M.]
at the Cincinnati, Ohio VAMC, or another medical 
specialist 
for review.  The physician is to provide, after that 
review, a new 
opinion as to whether the veteran's spherocytosis, 
subtype Band III, 
was symptomatic prior to active service; whether is was 
symptomatic 
during service or merely diagnosed during active 
service; and whether 
it is at least as likely as not that, assuming it 
preexisted service, the pre-service pathology increased 
in severity or worsened during active 
service.  A complete and thorough rationale should be 
provided for each opinion, and the report of the 
examination should be typed.

If that physician determines that a new VA examination 
of the 
veteran is necessary, that development should be 
completed.

Dr. M. evidently was not available, and the veteran's claims 
folder was reviewed by G.O., D.O., in April 2003.  The 
resulting opinion is of record, and in December 2003 the 
veteran submitted a statement in rebuttal.

The Board wishes at this juncture to clarify what appears to 
be misstatement in the Board's August 2000 remand.  The 
Board's request for a VA medical opinion, quoted above, 
included a request that the examiner discuss "whether the 
veteran's spherocytosis, subtype Band III, was symptomatic 
prior to active service."  However, the statute, 38 U.S.C. 
§ 1111, makes it clear that it is the existence of the 
disease, not symptomatology, which is key.  In any event, the 
resulting April 2003 medical opinion made it clear that the 
"veteran's spherocytosis was symptomatically recognized and 
diagnosed prior to his entry into active service."  Thus, 
the April 2003 medical opinion not only addressed the Board's 
somewhat inaccurate question involving symptomatology but 
also addressed the key matter of existence of the claimed 
disability.

The Board therefore believes that all actions which were 
called for in its August 2000 remand have been completed, to 
the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue]. 

Discussion

The veteran has raised two main contentions.  First, he in 
essence claims that spherocytosis had not existed at the time 
of his entry on active duty.  Second, he urges the Board to 
determine that the disease, if determined to have pre-existed 
service, was aggravated by his active duty service.  The 
Board will address each of these issues in turn. 

(i.) Presumption of soundness

Of record is an Order of the United States District Court for 
the Southern District of Ohio.  The exact date is not stated, 
but it was "following a hearing on May 25, 1992" and 
presumably before the veteran entered active military service 
on July 8, 1992.  

The Order indicated that the veteran had entered into a 
program whereby the United States Army paid for his medical 
education, and in return the veteran was obligated to serve 
three years active duty upon completion of medical school.  
The veteran sought "a preliminary injunction restraining 
[the Army] from calling him to active duty."  The basis for 
the veteran seeking to avoid active duty was that he 
"suffers from a condition known as 'hereditary 
spherocytosis.'  This is a condition of the blood where red 
blood cells have a shorter than normal lifespan."  [Finding 
of Fact 2].  The Order went on to note that the veteran had 
changed his medical specialty from hematology to dermatology 
due to fatigue associated with the spherocytosis.  The order 
further synopsized the reports and testimony of four 
physicians, two of whom found the veteran to be unfit for 
military service and two of whom found him to be fit.  The 
Order read, in pertinent part:

Despite the difference in conclusions, all doctors 
agreed on the following:  [The veteran] is not acutely 
ill.  While he has a chronic condition involving his red 
blood cells, his body is currently compensating by 
producing additional red blood cells.  

In denying the veteran's motion for a preliminary injunction, 
the United States District Judge determined that "[t]he 
evidence presented indicates that pursuant to United States 
Army regulations [the veteran] is considered fit for active 
duty."

Thus, the record is clear that the veteran sought to avoid 
active service in the United States Army (which had paid for 
his medical education) specifically because he had 
spherocytosis, which had been diagnosed by no less than four 
physicians.  After service, in pressing his claim for 
monetary benefits from VA, he took exactly the opposite 
approach.  He stated: "The diagnosis was made for the first 
time during active duty. . . . It is my position . . . that 
no such condition existed prior to active duty."  [Letter 
from the veteran to the RO dated August 26, 1998, pages 1-2.] 
It may seem disingenuous, to say the least, for this veteran 
to have relied on diagnoses of spherocytosis when he believed 
it was to his advantage to do so before service and then deny 
such diagnoses in seeking VA compensation after service.  In 
any event, as discussed above, the existence of spherocytosis 
at the time of the veteran's entry on active duty was 
undisputed, even by the veteran himself.  Since spherocytosis 
was noted at the time of the veteran's enrollment on active 
duty, the statutory presumption found in 38 U.S.C.A. § 1111 
is inapplicable.

The Board further observes that although as explained above 
it is the existence of the disease, rather than 
symptomatology, which is crucial, the veteran by his own 
admission was experiencing symptomatology due to 
spherocytosis, specifically fatigue before his entry on 
active duty.  The District Court's Order noted that he had in 
fact changed his medical specialty to dermatology so that 
there would be less stress.  

The Board additionally observes that the veteran's service 
medical records are replete with references to a pre-service 
history of spherocytosis and accompanying fatigue.  In a 
report of medical history which he signed in August 1992, 
shortly after entering active duty, the veteran specifically 
referred to "chronic hemolytic anemia, hereditary 
spherocytosis."  An October 1993 Medical Evaluation Board 
(MEB) report included a history of fatigue while the veteran 
was attending medical school before service.  In evaluating 
these self reports, the Board has taken into consideration 
the veteran's medical training and experience.  

In December 1996, shortly after leaving military service, the 
veteran was evaluated by A.F.M., M.D., Chief, 
Hematology/Oncology Section of a VA Medical Center.  Dr. M. 
stated as follows:

The final working diagnosis is persistent congenital 
spherocytosis
of band III deficiency type . . .  . [and] Gilbert's 
syndrome . . . 
both conditions would have existed prior to military 
service.

Moreover, the April 2003 VA reviewing physician, who had 
access to the entire file, noted as follows:  

The veteran's history of symptomatic exacerbations 
during 
medical school predates his entry into active duty 
military service.
 . . . The veteran was fully aware when he entered 
military service.  
The specific nature of his spherocytosis was not 
elucidated, or 
definitively diagnosed prior to active duty.  However, 
the condition 
itself did exist, prior to active duty, and symptomatic 
exacerbations 
of this condition were also noted to have occurred prior 
to his entrance
of [sic] active duty. . . . The veteran's splenomegaly 
was noted during 
his medical school." 

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
In addition to the claimed condition being noted in the 
medical records at the time of the veteran's entrance into 
military service in July 1992, as explained above there is 
also clear and unmistakable evidence throughout the rest of 
claims folder that it existed at that time.  This evidence 
includes the medical opinions submitted to the United States 
District in 1992 as well as the 1996 opinion of Dr. M. and 
the April 2003 VA reviewer's opinion.  Both alternatives of 
38 U.S.C. § 1111 have therefore been met.  

The only evidence to the contrary is contained in certain of 
the veteran's recent statements which he made in connection 
with his post-service claim for VA benefits.  Although the 
Board has taken into consideration the veteran's status as a 
physician, in light of his own presentation to the United 
States District Court before service the Board finds his 
current contentions to be lacking in credibility.  
See Pond, supra; see also Eddy v. Brown, 9 Vet. App. 52 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994) [the Board 
is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran].  

In summary, the presumption of soundness contained in 
38 U.S.C. § 1111 is not applicable because spherocytosis was 
identified at the time of the veteran's entrance into 
military service (and indeed as explained above was used by 
the veteran as a reason why he should not serve on active 
duty) and also because clear and unmistakable evidence, to 
include no less than four pre-service medical diagnoses and 
two post-service medical opinions, demonstrates that it 
existed.  The Board accordingly concludes, based on the above 
analysis, that spherocytosis clearly and unmistakably pre-
existed the veteran's active military service. 



(ii.)  Aggravation

The next matter for the Board's consideration is the 
presumption of aggravation.  The veteran has alternatively 
contended that spherocytosis was aggravated during and due to 
military service.  He specifically has referred to not having 
anemia before service and having anemia during and after 
service.  He has pointed to the service medical records, 
which include references to hemolytic anemia.

As an initial matter, the Board observes that whether or not 
spherocytosis is a congenital or developmental abnormality is 
irrelevant to the matter of aggravation.  VAOPGCPREC 82-90 
held that service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.

As noted above, in order for service connection to be granted 
for a preexisting condition, the evidence must show that the 
underlying disability underwent an increase in severity 
during service.  However, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a).  The question of whether the veteran's 
spherocytosis was aggravated during service is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record on appeal contains multiple medical opinions 
regarding the possible aggravation of the veteran's 
spherocytosis during service.  Both the December 1996 and 
April 2003 VA examiners concluded that, although the 
veteran's spherocytosis underwent periods of exacerbation 
during service, his underlying condition did not increase in 
severity.  The only competent medical evidence in support of 
the claim emanates from the veteran himself.  The veteran 
maintains that his spherocytosis was essentially asymptomatic 
prior to service, but that during service he suffered from 
significant symptomatology, including anemia, which he 
contends continues to the present.  The veteran argues that 
occurrence of this symptomatology during service (as compared 
to the condition being essentially asymptomatic prior to 
service) represents an aggravation of his underlying 
spherocytosis.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinions of the 
December 1996 and April 2003 VA examiners to be of greater 
probative value than the medical opinion of the veteran.  
Although the Board has considered the veteran's medical 
training as a physician in reaching this conclusion, and 
setting aside self interest for a moment, he is a 
dermatologist, and his area of specialty is not relevant to 
the matter at hand.  On the other hand, Dr. M. is a 
specialist in diseases of the blood.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  

Moreover, the veteran's opinion suffers from a basic flaw: it 
is contradicted by overwhelming objective evidence of record.  
In particular, the veteran's contention that his 
spherocytosis was essentially asymptomatic prior to service 
is completely contradicted by the medical evidence of record, 
including prior statements from the veteran himself.  Before 
the District Court, the veteran specifically contended that 
prior to active duty he experienced significant fatigue as a 
result of his spherocytosis which led to him changing his 
medical specialty from hematology to dermatology (a less 
demanding specialty).  Pre-service complaints of fatigue due 
to spherocytosis are congruent with a July 1990 hematology 
consultation which noted that the veteran had "[c]hronic 
fatigue associated with chronic hemolysis."  The October 
1993 MEB report also noted that while attending medical 
school the veteran had intermittent exacerbations of 
hyperbilirubinemia which were associated with marked fatigue.  
The MEB also noted that during medical school the veteran 
suffered from jaundice and splenomegaly as a result of 
spherocytosis.  

The record also shows that anemia was in fact present prior 
to service.  Before the District Court, multiple physicians 
testified that the veteran suffered from hemolytic anemia, 
but that the veteran's body was compensating for this 
condition by increased production of red blood cells.  Before 
the MEB, the veteran also contended that he was diagnosed 
with mild anemia while in medical school.  Moreover, only 
weeks after entering service the veteran reported a history 
of chronic hemolytic anemia.  

As noted above, the veteran has argued that the existence of 
various symptomatology in service represented an aggravation 
of his spherocytosis because the condition was essentially 
asymptomatic prior to service.  Contemporaneous medical 
records and prior statements from the veteran himself, 
however, indicate that prior to service, the veteran's 
spherocytosis was manifested by episodes of fatigue, 
hyperbilirubinemia, jaundice, splenomegaly, and hemolytic 
anemia.  In fact the gravamen of the veteran's District Court 
case was that his spherocytosis symptomatology was too severe 
to enable him go on active duty.  Thus, the evidence of 
record contradicts a key element of the veteran's argument, 
namely that his spherocytosis was asymptomatic prior to 
service.  

Moreover, in light of the contemporaneous medical evidence 
and given the contradictory statements of the veteran 
regarding the onset of his symptomatology, the Board finds 
the veteran's statements regarding in-service aggravation to 
be of no probative value.  See Pond v. West, 12 Vet. App. 
341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

Unlike the veteran, the April 2003 VA examiner was 
unequivocal regarding the existence of pre-service 
symptomatology.  After reviewing the contemporaneous medical 
evidence, the District Court findings, the prior statements 
of the veteran, and the service medical records, the April 
2003 examiner specifically noted that the veteran's 
spherocytosis was manifested by exacerbations of fatigue, 
hyperbilirubinemia, jaundice, splenomegaly, and hemolysis 
prior to service.  The examiner also found that both before 
and during service the veteran experienced several 
exacerbations of spherocytosis.  The examiner concluded that 
although the veteran had "temporary exacerbations of 
symptomatology during service . . . the condition was not 
aggravated by service and the preservice pathology did not 
increase in severity, or worsen, during active service."  
This finding is consistent with those of the December 1996 VA 
examiner who noted that "[t]here is no evidence from the 
records supplied nor from history that being in the military 
under normal circumstances contributed in any way to 
residuals of [spherocytosis]."

The Board also notes that the veteran's service medical 
records indicate intermittent treatment for various 
spherocytosis symptoms including fatigue, hyperbilirubinemia, 
jaundice, splenomegaly, and hemolytic anemia, each of which 
was present during pre-service exacerbations.  Although the 
veteran's spherocytosis underwent multiple exacerbations both 
before and during service, the medical evidence reveals that 
the baseline disease, and the character of intermittent 
flare-ups remained essentially the same both before and 
during service.  The Court has held that temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  The April 
2003 VA examiner concluded that despite "temporary 
exacerbations of symptomatology during service . . . the 
preservice pathology did not increase in severity."

Thus, even assuming arguendo that the veteran's spherocytosis 
was asymptomatic upon entry into service, evidence of 
symptoms during service does not necessarily constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).   Moreover, if the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder is not presumed to have 
been aggravated by service.  See Verdon v. Brown, 8 Vet. App. 
529 (1996).  In the instant case, the veteran received in-
service treatment for each flare-up of his spherocytosis 
until his symptomatology waned.  As noted by the April 2003 
examiner, each exacerbation was "self-limited and resolved 
during [the veteran's] military service."  

Also fatal to the veteran's contention of in-service 
aggravation is the scarcity of post-service treatment for 
spherocytosis.  Although the December 1996 VA examiner noted 
seeing the veteran on several occasions between September and 
November 1996 for this condition, he reported that as of 
December 1996 the veteran's spherocytosis was in remission.  
No treatment records after 1996 have been associated with the 
claims file.  As alluded to in the VCAA discussion above, the 
veteran was informed in the April 2002 VCAA letter that VA 
would make reasonable efforts to obtain both VA and non-VA 
treatment records identified by the veteran.  He was also 
informed that he could obtain these records himself and 
submit them to VA.  The veteran has not provided any post-
1996 treatment records or provided any information regarding 
the possible existence of such records.  See Wood, supra 
["[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  

The Board can only assume that such records do not exist and 
that the veteran has not received treatment for spherocytosis 
since 1996.  Such lack of treatment would be consistent with 
the December 1996 examiner's finding that the veteran's 
spherocytosis was in remission.  Since the veteran has 
evidently not required treatment for this condition in nearly 
a decade, there is no post-service medical evidence (except 
for the veteran's own statement, which is not supported by 
objective medical evidence) upon which to base a conclusion 
that the disorder was aggravated during service.

In short, the Board finds the opinions of the December 1996 
and April 2003 VA examiners to be probative.  Although the VA 
examiners noted several in-service exacerbations of 
spherocytosis, they also carefully reviewed the pre-service 
medical record, which revealed exacerbations of 
symptomatology similar to that experienced in service.  Based 
on this evidence they concluded that the veteran's baseline 
pathology remained the same throughout service, despite 
periodic exacerbations.  This negative finding of in-service 
aggravation is supported by the complete lack of 
spherocytosis treatment since 1996.  In short, the 
presumption of aggravation has been rebutted by clear and 
unmistakable evidence to the contrary.  

Accordingly, for reasons and bases expressed above the Board 
concludes that the veteran's spherocytosis was not aggravated 
by service.  

Conclusion

The Board is of course aware that in cases such as this its 
"burden is a formidable one".  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  However, for reasons which have 
been expressed in detail above, the Board has concluded that 
the body of evidence as a whole clearly and unmistakably 
demonstrates that the claimed disease existed prior to 
service.  Further, the Board has no doubt that the evidence 
demonstrates clearly and unmistakably that the disease was 
not aggravated during or due to the veteran's military 
service.  The Board is particularly struck by very dramatic 
evidence in the form of the veteran's pre-service efforts to 
avoid active duty, in which he relied not only on the 
existence of the disease but also its severity. 	

ORDER

Service connection for spherocytosis, subtype Band III is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


